



Exhibit 10.23
CERTIFICATE OF ACCEPTANCE
MASTER LEASE AGREEMENT NO.: CW/1261-1
EQUIPMENT LEASE SCHEDULE NO.: CW/1261-1-A
This Certificate of Acceptance is attached to and made a part of Equipment Lease
Schedule No. CW/1261-1-A (the “Schedule”) by and between M/G Finance Co., Ltd.,
a Texas limited partnership as Lessor and the Lessee set forth below and
relating to the Lease of the Equipment described therein.
Lessee hereby acknowledges and agrees that:
 
1
Lessee has received the Equipment described in the Equipment Lease Schedule in
good condition and repair.

 
2
Lessee has inspected the equipment.

 
3
The Equipment has been delivered and is satisfactory in all respects for all of
the Lessee’s intended uses and purposes.

 
4
Lessee hereby accepts the Equipment unconditionally and irrevocably.

By Lessee’s signature below, Lessee authorizes and requests Lessor to make
payment to the supplier of the equipment. Lessee also agrees that the equipment
has not been delivered, installed or accepted on a trial basis.
With the delivery of this Certificate to Lessor, Lessee acknowledges and agrees
that the Lessee’s obligations to Lessor become absolute and irrevocable in
accordance with the Schedule and the Lease.
Dated as of Feb 2, 2018.
LESSEE:
PEG Partners, LLC
a Delaware Limited Liability Company
 
 
 
 
By:
 
/s/ James G. Aivalis
Name:
 
James G. Aivalis
Title:
 
CEO






--------------------------------------------------------------------------------





ONLY THE COUNTERPART OF AN EQUIPMENT LEASE SCHEDULE MARKED “LESSOR’S ORIGINAL
COPY” SHALL BE DEEMED TO BE THE ORIGINAL LEASE AGREEMENT FOR PURPOSES OF
CONSTITUTING CHATTEL PAPER OR COLLATERAL, AND POSSESSION OF ANY COPY OF THE
MASTER LEASE AGREEMENT DESCRIBED HEREIN SHALL BE WITHOUT FORCE AND EFFECT FOR
PURPOSES OF CONSTITUTING CHATTEL PAPER OR COLLATERAL.
EQUIPMENT LEASE SCHEDULE NO. CW/1261-1-A
This Equipment Lease Schedule No. CW/1261-1-A is hereby incorporated in and made
a part of that certain Master Lease Agreement No. CW1261-1 (the “Lease”), by and
between M/G Finance Co., Ltd., a Texas limited partnership (“Lessor”) and PEG
Partners, LLC., a Delaware Limited Liability Company, (“Lessee”). Capitalized
terms not defined herein shall have the meanings set forth in the Lease.
 
 
 
 
 
 
1.
  
Equipment:
  
See Exhibit A attached hereto and incorporated by reference.
 
 
 
2.
  
Location:
  
10375 Richmond Ave., Suite 825
 
  
 
  
Houston, TX 77042 and such other various locations as necessary for Lessee’s use
of the Equipment in Lessee’s ordinary course of business.
 
 
 
3.
  
Term:
  
The Term of this Lease shall begin on the Installation Date and shall continue,
unless sooner terminated as provided herein, for twenty-nine (29) consecutive
months plus the residual following the Commencement Date. The Residual will be
due within the thirty days following the date of the last scheduled lease
payment. The Commencement Date of this Lease is January 1, 2018.
 
 
 
4.
  
Rent:
  
The rent due and owing hereunder shall be
 
 
 
 
  
 
  
•$200,000.00 per month for months 1-12
 
 
 
 
  
 
  
•$302,000.00 per months for months 13-29
 
 
 
 
  
 
  
The first payment will be due and payable on January 25, 2018 and like payments
being due and payable on the twenty-fifth (25th) day of each month thereafter
during the Initial Lease Term.






--------------------------------------------------------------------------------









 
 
 
 
 
5.
  
Freight, FET and Taxes:
  
Taxes, if any will be due to Lessor at closing.
 
 
 
6.
  
Closing Costs:
  
Lessor will be due nothing at closing.
 
 
 
7.
  
Purchase Option:
  
See Exhibit B attached hereto and incorporated by reference.
 
 
 
8.
  
Addresses for Notice and Billing:
  
 
 
  
 
  
Lessee:     PEG Partners, LLC
 
  
 
  
10375 Richmond Ave, Suite 825
Houston, TX 77042
 
  
 
  
Attn: Notices – CEO
 
  
 
  
Attn: Billing – Accounts Payable
 
 
 
 
  
 
  
Lessor: Payments
 
  
 
  
P.O. Box 704, Beaumont, TX 77702
 
  
 
  
Notices
 
  
 
  
1655 Louisiana Street, Beaumont TX 77701
 
  
 
  
Attn: Casey or Will Crenshaw
 
 
 
 
  
 
  
Addresses for notice and billing may be changed by written notice to the other
party as provided in the Lease.
 
 
 
9.
  
Delivery and Acceptance:
  
Lessee shall acknowledge delivery and acceptance of the Equipment by the
execution and delivery to Lessor of a Certificate of Acceptance in form
acceptable to Lessor, and such Certificate of Acceptance shall be attached to
and become a part of this Schedule.
 
 
 
10.
  
Special Provisions:
  
In addition to and with each monthly payment of rent due and owing hereunder,
Lessee shall pay (a) any sales taxes due and owing and relating to the rent and
(b) at the sole discretion of Lessor, one-twelfth (1/12th) of Lessor’s current
estimate of the property taxes to be due and owing on the






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
  
 
  
Equipment. Lessee represents and warrants to Lessor that the Equipment is not,
and the Equipment will not be used in such a manner so as to constitute,
inventory as such term is defined in the Uniform Commercial Code as enacted in
the State of Texas. If any amount payable to Lessor by Lessee under this Lease
is not paid within 10 days of due date, Lessor may charge interest on the amount
past due at a rate of 1.5% per month (or the maximum amount permitted by
applicable law if less). All monthly payments associated with this lease will be
made by the electronic transfer of funds (ACH).

11. THIS EQUIPMENT LEASE SCHEDULE IS ENTERED INTO PURSUANT TO THE MASTER LEASE
AGREEMENT IDENTIFIED ABOVE. ALL OF THE TERMS AND CONDITIONS OF THE MASTER LEASE
AGREEMENT ARE HEREBY INCORPORATED HEREIN AND MADE A PART HEREOF. BY EXECUTING
THIS EQUIPMENT LEASE SCHEDULE, THE PARTIES HEREBY REAFFIRM ALL OF THE TERMS AND
CONDITIONS OF THE MASTER LEASE AGREEMENT EXCEPT AS MODIFIED HEREBY.
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
  
LESSEE:
 
 
 
M/G FINANCE CO., LTD.
 
 
  
PEG Partners, LLC
By: MGFC, LLC, its general partner
 
 
  
a Delaware Limited Liability Company

 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
  
By:
  
/s/ James G. Aivalis
Name:
 
Charles B. Childress
 
 
  
Name:
  
James G. Aivalis
Title:
 
Sr. Vice President
 
 
  
Title:
  
CEO
Date:
 
2/4/2018
 
 
  
Date:
  
2/2/2018






--------------------------------------------------------------------------------





EXHIBIT A
(Equipment Listing)
This Exhibit A is to be attached to and become a part of Equipment Lease
Schedule CW/1261-1-A, by and between M/G Finance Co., Ltd. as Lessor and PEG
Partners, LLC as Lessee:
 
 
 
 
VENDOR:
  
Dragon Products
 
 
QUANTITY
  
DESCRIPTION

See the attached Schedule of Equipment to this Exhibit A for equipment detail.
The Schedule of Equipment is hereby verified correct and the undersigned Lessee
acknowledges receipt of a copy.
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
  
LESSEE:
 
 
 
M/G Finance Co., Ltd.,
 
 
  
PEG Partners, LLC
By: MGFC, LLC, its general partner
 
 
  
a Delaware Limited Liability Company

By:
 
/s/ Charles B. Childress Sr.
 
 
  
By:
  
/s/ James G. Aivalis
Name:
 
Charles B. Childress Sr.
 
 
  
Name:
  
James G. Aivalis
Title:
 
Vice President
 
 
  
Title:
  
CEO
Date:
 
2/4/2018
 
 
  
Date:
  
2/2/2018






--------------------------------------------------------------------------------





EXHIBIT A - SCHEDULE OF EQUIPMENT
CW1261
PEG Partners, LLC
 
YEAR
 
DESCRIPTION
 
SERIAL NUMBER
 
VIN
2013
 
Cryo tank Trailer, ACT-LNG-1370
 
 
 
1A9A44820BH939017
2013
 
Queen Re-Gas Units, All units Standard Electric Vaporizer; Add Flanged inlet
connection at discharge line, add 171’ ambient PBU
 
16,001
 
1A9A45324BH939051
2013
 
Queen Re-Gas Units, All units Standard Electric Vaporizer; Add Flanged inlet
connection at discharge line, add 171’ ambient PBU
 
16,002
 
1A9A45326BH939052
2013
 
Queen Re-Gas Units, All units Standard Electric Vaporizer; Add Flanged inlet
connection at discharge line, add 171’ ambient PBU
 
16,003
 
1A9A45328BH939053
2013
 
Queen Re-Gas Units, All units Standard Electric Vaporizer; Add Flanged inlet
connection at discharge line, add 171’ ambient PBU
 
16,004
 
1A9A4532XBH939054
2013
 
Queen Re-Gas Units, All units Standard Electric Vaporizer; Add Flanged inlet
connection at discharge line, add 171’ ambient PBU
 
16,005
 
1A9A45321BH939055
2014
 
Cryo Tank Trailers ACT-LNG 1370, w/pump
 
13,047
 
IA9A44829BH939047
2013
 
Cryo Tank Trailers ACT-LNG 1370, w/pump
 
13,049
 
1A9A44822BH939049
2014
 
Cryo tank Trailer, ACT-LNG-1370
 
13,052
 
1A9A44828BH939072
2014
 
Cryo tank Trailer, ACT-LNG-1370
Rook IMO/Trailer Combo on Chassis
 
13,054
 
1A9A44821BH939074
LJRC4126XE1001448
2014
 
Queen Re-Gas Unit
 
16,011
 
1A9A45327BH939061
2014
 
Queen Re-Gas Unit
 
16,013
 
1A9A45320BH939063
2014
 
Queen Re-Gas Unit
 
16,014
 
1A9A45322BH939064
2014
 
LNG-150K Gas Fired Vaporized Unit
 
 
 
1A9A54425CH939101
2013
 
40’ LNG ISO Pump Manifold Unit
 
Container SN 12005
 
LJRC41260E1000521
2014
 
LNG-150K Gas Fired Vaporizer Unit
 
 
 
1A9A54427CH939102
2014
 
LNG-150K Gas Fired Vaporizer Unit
 
 
 
1A9A54429CH939103
2013
 
40’ LNG ISO Pump Manifold Unit
 
Container SN 12006
 
LJRC4I260E1000518
2013
 
40’ LNG ISO Pump Manifold Unit
 
Container SN 12008
 
LJRC41269E1000520






--------------------------------------------------------------------------------





EXHIBIT B
PURCHASE OPTION RIDER TO LEASE EQUIPMENT SCHEDULE
MASTER LEASE AGREEMENT NO.: CW/1261-1
EQUIPMENT LEASE SCHEDULE NO.: CW/1261-1-A
This Purchase Option Rider (“Rider”) is attached and made a part of that
Equipment Lease Schedule No. CW/1261-1-A (“Schedule”) by and between the Lessee
and Lessor set forth below:
 
1
SUBJECT TO THE PROVISIONS SET FORTH HEREIN, AT THE EXPIRATION OF THE INITIAL
LEASE TERM, AS SET FORTH IN THE SCHEDULE, LESSEE SHALL HAVE THE OPTION, WHICH
OPTION SHALL NOT BE ASSIGNABLE, TO PURCHASE, AS-IS-WHERE-IS AND WITHOUT ANY
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, ALL, BUT NOT LESS THAN ALL, OF THE
LEASED EQUIPMENT COVERED BY THE SCHEDULE FOR A PURCHASE PRICE EQUAL TO THE
GREATER OF (A) THE, THEN, FAIR MARKET VALUE OF THE LEASED EQUIPMENT, OR (B)
$1,542,426.73 THE AMOUNT SET FORTH IN SUBPART (B) OF THE IMMEDIATELY PRECEDING
SENTENCE REFLECTS A GOOD FAITH ATTEMPT BY LESSOR AND LESSEE TO ESTIMATE THE FAIR
MARKET VALUE OF THE EQUIPMENT AT THE EXPIRATION OF THE INTITAL LEASE TERM.
LESSEE’S DETERMINATION OF FAIR MARKET VALUE WILL BE ACCEPTED BY LESSOR.

 
2
Lessee’s right to purchase the Equipment pursuant to such options is Conditioned
upon (a) Lessee’s having performed all of the terms and conditions of the Lease
and Schedule at the time and in the manner required therein; (b) Lessor having
received written notice of Lessee’s exercise of said option at least ninety
(90) days prior to the expiration date of the Initial Lease Term, and
(c) Lessee’s payment to Lessor of said purchase price, together with all taxes
on or measured by such purchase price, in immediately available funds.

 
3
If Lessee, for any reason, does not purchase the leased Equipment in Accordance
with Paragraph 1 hereof, Lessee shall be obligated to return the leased
Equipment to Lessor in accordance with the terms of the Lease and Schedule.

EXECUTION PAGE FOLLOWS:





--------------------------------------------------------------------------------







The parties have executed and delivered this Rider as set forth below:
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
  
LESSEE:
 
 
 
M/G Finance Co., LTD.
 
 
  
PEG Partners, LLC
By: MGFC, LLC, its general partner
 
 
  
a Delaware Limited Liability Company
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
  
By:
  
/s/ James G. Aivalis
Name:
 
Charles B. Childress
 
 
  
Name:
  
James G. Aivalis
Title:
 
Sr. Vice President
 
 
  
Title:
  
CEO
Date:
 
2/4/2018
 
 
  
Date:
  
February 2, 2018






--------------------------------------------------------------------------------





EXHIBIT C
ADDITIONAL COLLATERAL
This Exhibit C is to be attached to and become a part of Equipment Lease
Schedule CW/1261-1-A, by and between M/G Finance Co., Ltd. as Lessor and PEG
Partners, LLC as Lessee.
Lessee hereby pledges as Additional Collateral to secure the debts and
obligations arising under Master Lease Agreement CW/1261-1 and Equipment Lease
Schedule CW/1261-1-A, all of the following, property, whether real, personal, or
intangible and all accessions, substitutions, and replacements thereto, and all
of Lessee’s interest therein, and all rents, proceeds, and products thereof, and
grants a security interest in the same in accordance with the terms and
provision contained in the Master Lease Agreement:
See the attached Schedule of Additional Collateral to this Exhibit C for
equipment detail.
Lessor may be supplement, modify or amend this Exhibit after execution to
correct or further identify or describe the Additional Collateral, provided that
a true and correct copy of the supplemented, amended or modified Exhibit is
provided to Lessee. This Exhibit is hereby verified correct and the undersigned
Lessee acknowledges receipt of a copy.
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
 
LESSEE:
 
 
 
M/G Finance Co., Ltd.,
 
 
 
PEG Partners, LLC
By: MGFC, LLC, its general partner
 
 
 
a Delaware Limited Liability Company
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
 
By:
 
/s/ James G. Aivalis
Name:
 
Charles B. Childress
 
 
 
Name:
 
James G. Aivalis
Title:
 
Sr. Vice President
 
 
 
Title:
 
CEO
Date:
 
2/4/2018
 
 
 
Date:
 
2/2/2018






--------------------------------------------------------------------------------





EXHIBIT C - SCHEDULE OF ADDITIONAL COLLATERAL
CW1261
PEG Partners, LLC
 
 
 
 
 
 
YEAR
  
DESCRIPTION
  
VIN
2012
  
Comm - Chart Tank Trailer
  
1C9ST482XCN792026
2012
  
Comm - Chart Tank Trailer
  
1C9ST4821CN792030
2013
  
Comm - LNG Chart Tanker Trailer
  
1C9ST482XDT792007
2011
  
CVA ISO Trailer - Flatbed mount
  
1GRDM96276M701483
2006
  
CVA ISO Trailer - Flatbed mount
  
1UYFS24886A768409
2012
  
Chart Queen - 300G Vap Capacity
  
1C9ST552CN792008
2012
  
Chart Queen - 300G Vap Capacity
  
1C9ST5526CN792017
2012
  
Chart Queen - 300G Vap Capacity
  
1C9ST5528CN792021
2013
  
Chart SS - 140 LNG Regas - 300 Vap Capacity
  
1C9ST5526DT792001
2012
  
Chart Queen - 600G Vap Capacity
  
1C9ST5525CT792005
2014
  
ACD LNG Refueling Skid 3,000 gal/h
  
193581
2010
  
Boiler Skid and heat exchanger 2.478
MMCscfd/30,000 gpd capacity 103,250 scfh/1,250 gph (aka Roswell kit)
  
VARIOUS






--------------------------------------------------------------------------------





MASTER LEASE AGREEMENT
NO. CW/1261-1
THIS MASTER LEASE AGREEMENT, by and between M/G FINANCE CO., LTD., a Texas
limited partnership (“Lessor”), with its address for notice hereunder being 1655
Louisiana St., Beaumont, Texas 77701 and PEG PARTNERS, LLC, a Delaware Limited
Liability Corporation (“Lessee”) with its principal office located at 10375
Richmond Avenue, Suite 825, Houston, TX 77042 and its billing address and
address for notice hereunder being 10375 Richmond Avenue, Suite 825, Houston, TX
77042, replaces and substitutes lease CW/1105-1 between Lessor and Lessee, and
Lessor and Lessee hereby agree as follows:
1. LEASE. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor,
subject to the terms and conditions hereinafter set forth, the items of personal
property (“Equipment”) described in each Equipment Schedule (“Schedule”) entered
into, from time to time, pursuant to this Master Lease Agreement. This Master
Lease Agreement is intended to be incorporated by reference into one or more
Equipment Schedules from time to time. As to Equipment leased pursuant to any
such individual Equipment Schedule, the terms of such Schedule shall prevail
over the terms hereof in case of conflict. Each Schedule shall constitute a
separate and distinct individual lease contract and the manually executed copy
of such Schedule marked “Lessor’s Original Copy” shall be the instrument in
which a security interest may be acquired by any assignee of Lessor. The rights,
remedies, powers and privileges of the Lessor or its assignee under each such
Schedule shall be interpreted separately and apart from any other Schedule.
Notwithstanding any other provision hereof or of any other document involving a
transfer, assignment, financing, granting of a security interest, or otherwise,
any reference to this Master Lease Agreement shall mean, shall deemed to mean
and shall be limited to, this Master Lease Agreement as the same is incorporated
under any particularly identified specific Equipment Schedule(s). The term
“Lease” as used hereinafter shall refer to an individual Schedule which
incorporates this Master Lease Agreement. Until a Schedule is signed by Lessor,
an Equipment Schedule signed by Lessee constitutes an irrevocable offer by
Lessee to lease from Lessor.
2. SELECTION OF EQUIPMENT; ACCEPTANCE AND DELIVERY OF EQUIPMENT. Lessee will
select the type, quantity and supplier of each item of Equipment designated in
the appropriate Schedule, and in reliance thereon such Equipment will then be
ordered by Lessor from such supplier or Lessor will accept an
 


















 
 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 1
  
 
  
 






--------------------------------------------------------------------------------





assignment of any existing purchase order therefore. Lessee agrees to inspect
the Equipment and to execute a Certificate of Acceptance (set forth in the
Schedule) after the Equipment has been delivered and after Lessee is satisfied
that the Equipment is satisfactory in every respect. Lessee hereby authorizes
Lessor to insert in the Schedule identifying data with respect to the Equipment.
In addition to the other amounts due and owing hereunder, Lessee shall pay for
all transportation, insurance, rigging, drayage and any other charges with
respect to delivery and installation of the Equipment. Lessee will provide a
suitable place of installation for use of the Equipment as specified by the
manufacturer. Lessee agrees that the Equipment Location shall at all times
comply with applicable state and local codes. Lessor shall not be liable for any
failure or delay in supplying the Equipment from any cause not subject to the
direct control of Lessor.
3. DISCLAIMER OF WARRANTIES AND CLAIMS; LIMITATION OF REMEDIES. THERE ARE NO
WARRANTIES BY OR ON BEHALF OF LESSOR. Lessee acknowledges and agrees by his
signature below as follows:
 
(a)
LESSOR, NOT BEING THE MANUFACTURER OF THE EQUIPMENT NOR THE MANUFACTURER’S
AGENT, MAKES NO WARRANTIES EITHER EXPRESS OR IMPLIED AS TO THE CONDITION OF THE
EQUIPMENT, ITS MERCHANTABILITY, ITS FITNESS OR SUITABILITY FOR ANY PARTICULAR
PURPOSE, ITS DESIGN, ITS CAPACITY, ITS QUALITY, OR WITH RESPECT TO ANY
CHARACTERISTICS OF THE EQUIPMENT;

(b)
Lessee has fully inspected the Equipment which it has requested Lessor to
acquire and lease to Lessee, and the Equipment is in good condition and to
Lessee’s complete satisfaction;

(c)
Lessee leases the Equipment “AS IS” and with all faults.

(d)
Lessee specifically acknowledges that the Equipment is leased to Lessee solely
for commercial or business purposes and not for personal, family or household
purposes;

(e)
If the Equipment is not properly installed, does not operate as represented or
warranted by the supplier or manufacturer, or is unsatisfactory for any reason,
regardless of cause or consequence, Lessee’s only remedy, if any, shall be
against the supplier or manufacturer of the Equipment and not against Lessor;































































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 2
  
 
  
 






--------------------------------------------------------------------------------







(f)
Lessor acknowledges that any manufacturer’s and/or seller’s warranties are for
the benefit of both Lessor and Lessee. Lessee is entitled under Chapter 2A of
the Texas Business and Commerce Code to the promises and warranties, including
those of any third party, provided to Lessor by the person supplying the
equipment in connection with or as part of the contract by which the Lessor
acquired the goods, and Lessee may communicate with the person supplying the
equipment to Lessor and receive an accurate and complete statement of those
promises and warranties, including any disclaimers and limitations of them or of
remedies. NOTWITHSTANDING THE FOREGOING, LESSEE’S OBLIGATIONS TO PAY THE RENTS
OR OTHERWISE UNDER THIS LEASE SHALL BE AND ARE ABSOLUTE AND UNCONDITIONAL AND
WITHOUT OFFSET FOR ANY REASON. To the extent permitted by the manufacturer or
seller, and provided Lessee is not in default under this Lease, Lessor assigns
to Lessee any warranties made by the supplier or the manufacture of the
Equipment.

(g)
LESSEE SHALL HAVE NO REMEDY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES AGAINST
LESSOR; AND

(h)
NO DEFECT, DAMAGE OR UNFITNESS OF THE EQUIPMENT FOR ANY PURPOSE SHALL RELIEVE
LESSEE OF THE OBLIGATION TO PAY RENT OR RELIEVE LESSEE OF ANY OTHER OBLIGATION
UNDER THIS LEASE.

LESSEE ACKNOWLEDGES RECEIPT PRIOR TO THE EXECUTION OF THIS LEASE OF AN ACCURATE
AND COMPLETE STATEMENT DESIGNATING THE PROMISES AND WARRANTIES, AND ANY
DISCLAIMERS OF WARRANTIES, LIMITATIONS OR MODIFICATIONS OF REMEDIES, OR
LIQUIDATED DAMAGES, INCLUDING THOSE OF A THIRD PARTY, SUCH AS THE MANUFACTURER
OF THE EQUIPMENT, THAT WERE PROVIDED TO LESSOR BY THE SELLER OF THE EQUIPMENT.
4. STATUTORY FINANCE LEASE. Lessee agrees and acknowledges that it is the intent
of both parties to this Lease that it qualify as a statutory finance lease under
Chapter 2A of the Texas Business and Commerce Code, as amended and corresponding
provisions of subsequent law (“Chapter 2A”). Lessee acknowledges and agrees that
Lessee has selected both: (1) the Equipment; and (2) the supplier from whom
Lessor is to purchase the Equipment. Lessee acknowledges that Lessor has not
participated in any way in Lessee’s selection of the Equipment or of the
supplier, and
 
 


















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 3
  
 
  
 






--------------------------------------------------------------------------------







Lessor has not selected, manufactured, or supplied the Equipment. Without
limiting the foregoing, and in addition to any other provisions of this Lease,
Lessor shall be entitled to the benefits of Sections 2A-209, 2A-211(2),
2A-212(1), 2A-213, 2A-219(1), 2A-220(1)(a), 2A-221, 2A-405(c), 2A-407, 2A-504,
2A-516(2), and 2A-517(1) and (2) of Chapter 2A, whether or not this Lease
qualifies as a statutory finance lease. If this Lease does not qualify as a
statutory finance lease under Chapter 2A, no rights or remedies referred to in
Chapter 2A will be conferred upon Lessee unless expressly granted in this Lease
or as required by applicable law.
5. TERM. This Master Lease Agreement shall be effective when signed by both
parties and shall continue in effect until all obligations of Lessee under each
Schedule are fully discharged. The Lease term for each Schedule shall commence
on the Installation Date and continue from the Commencement Date for the number
of months set forth in the Equipment Schedule (“Initial Lease Term”). The
Installation Date shall be the applicable of (i) the date the Equipment is
installed at the location set forth in the Schedule (“Equipment Location”) and
declared acceptable for maintenance by the manufacturer or if Lessee causes a
delay in installation and acceptance, seven (7) days after delivery of the
Equipment; or (ii) if the Equipment is already in place under lease from another
party and is being purchased by Lessor for lease to Lessee hereunder, the date
Lessor pays for the Equipment. Lessee shall promptly sign and deliver to Lessor
a Certificate of Acceptance in the form attached hereto as Exhibit A as of the
Installation Date. The Commencement Date shall be the first day of the month
following the month in which the Installation Date occurs or the Installation
Date if such date is the first day of the month. Lessee hereby authorizes Lessor
to insert the Commencement Date on the Equipment Schedule.
6. RENT PAYMENTS. The rent for the Equipment described in each Schedule shall be
due and payable on the dates set forth therein. Such rents shall be payable at
Lessor’s address set forth above unless Lessor otherwise designates. Lessee
shall also pay Lessor an administrative fee of $150.00 for each Lease entered
into pursuant to this Master Lease Agreement. This Lease is a net lease and
Lessee agrees that its obligation to pay all rent and other sums payable
hereunder are absolute and unconditional and shall not be subject to any
abatement, reduction, setoff, defense, counterclaim or recoupment for any reason
whatsoever. If any payment, whether for rent or otherwise, is not paid when due,
Lessor may charge interest on the amount past due at a rate of 1.5% per month
(or the maximum amount permitted by applicable law if less). Payments thereafter
received shall be applied first to delinquent installments and then to current
installments.
 
 














































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 4
  
 
  
 






--------------------------------------------------------------------------------





7. ADVANCE PAYMENT. Any Advance Payment set forth in the Acceptance Certificate
or any Schedule shall be held as security for the performance of this Lease.
Lessor may apply Advance Payments to cure any default under this Lease in whole
or in part at the sole discretion of Lessor. On the expiration or earlier
termination of each Schedule to this Lease or any extension or renewal thereof,
provided Lessee has paid all of the rent called for and fully performed all
other provisions of this Lease, Lessor will return to the Lessee any then
remaining balance of the Advance Payment with respect to such Lease, without
interest. Said Advance Payment may be commingled with Lessor’s other funds.
8. LOCATION. The Equipment shall be kept at the Equipment Location specified in
the applicable Schedule, or, if none is specified, at Lessee’s billing address
set forth above and shall not be removed without Lessor’s prior written consent.
Upon Lessor’s request, Lessee shall provide Lessor or its agents access to
(a) the Equipment at all reasonable times for the purpose of inspection, and
(b) Lessee’s books and records relating to the Equipment at all reasonable times
for the purpose of verifying Lessee’s compliance with its obligations under this
Lease. Lessee shall not part with possession or control of or suffer or allow to
pass out of its possession or control any item of the Equipment or change the
location of the Equipment or any part thereof from the address shown in the
applicable Schedule. Lessor may at its sole discretion and either before or
after delivery to Lessee, install or have installed Global Position Satellite
(“GPS”) tracking systems on any or all of the Equipment. Lessee hereby agrees to
Lessor’s installation and use of such GPS tracking systems, and Lessee will
fully cooperate with Lessor for the installation, maintenance, use of such
systems. Any intentional destruction, removal, disabling, or other interference
of Lessor’s installation and use of the GPS systems will be deemed a default and
material breach of this Master Lease Agreement. In the event Lessee becomes
sixty (60) days or more overdue in rent owed under this or any other Master
Lease Agreement with Lessor or any schedule made in connection therewith, then
the costs of procuring and installing the GPS tracking systems and all fees
Lessor may incur to use such system to track the Equipment will be charged to
and paid by Lessee as additional rent due hereunder.
9. USE; MAINTENANCE. Lessee shall use the Equipment in a careful manner, shall
comply with all laws relating to its possession, use or maintenance, and shall
not make any alterations, additions, or improvements to the Equipment without
Lessor’s prior written consent. All additions, repairs or improvements made to
the Equipment shall belong to Lessor. Lessee agrees to purchase, at its expense,
all licenses which may be necessary for the use or operation of the Equipment.
Lessee shall, at its sole expense, keep the Equipment in good repair, condition
and working order.
 
 














































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 5
  
 
  
 






--------------------------------------------------------------------------------





10. OWNERSHIP; PERSONALTY; REGISTRATION OF TITLE. The Equipment is, and shall
remain, the property of Lessor, and Lessee shall have no right, title or
interest therein or thereto except as expressly set forth in this Lease. The
parties expressly agree that the Equipment is and shall remain personal property
even though installed in or attached to real property and shall not be deemed to
be a fixture or appurtenant thereto. The Equipment shall be severable from any
real estate to which it may be attached and shall remain the property of Lessor,
free of any and all claims of anyone, including Lessee, having or hereafter
acquiring any interest in such real estate. Lessee shall affix tags, decals, or
plates provided by Lessor to the Equipment indicating Lessor’s ownership and
shall not permit their removal or concealment. Any Equipment requiring
registration of title with a governmental entity, may, at Lessor’s sole option
be registered under the laws of the State of Texas. Lessee shall have the
obligations to (a) determine any requirement to register the title of the
Equipment with any governmental entity, (b) bear all costs of registration and
applicable costs and taxes arising under the laws of the State of Texas or
otherwise and (c) indemnify and hold Lessor harmless from and against such
obligations, taxes and costs upon demand therefore.
11. SURRENDER. By this Lease, Lessee acquires no ownership rights in the
Equipment and has no right to purchase the Equipment, except as may be provided
in the applicable Schedule. Upon the expiration or earlier termination of this
Lease, or in the event of default under this Lease, Lessee agrees to return the
Equipment in good repair, ordinary wear and tear from proper use thereof alone
excepted, by delivering it to such place or carrier as Lessor may specify at
Lessee’s sole cost and expense. In the event Lessee fails to return the
Equipment to Lessor as directed, Lessor is entitled to charge and Lessee shall
be obligated to pay, rent to Lessor in the same periodic amounts as indicated on
the Schedule to which the Equipment relates, until the Equipment is returned to
Lessor.
12. RENEWAL. Upon the expiration or earlier termination or cancellation of this
Lease, or in the event of default under Paragraph 19 hereof, Lessee agrees to
pay a termination fee of $150.00 and Lessee shall return the Equipment in
accordance with Paragraph 11 hereof. At Lessor’s option, this Lease may be
continued on a month-to-month basis until 30 days after Lessee returns the
Equipment to Lessor. In the event the Lease is so continued, Lessee shall be
assessed and agrees to pay a renewal fee of $150.00 and, in addition, shall pay
to Lessor rents in the same periodic amounts indicated on the Schedule to which
the Equipment relates.
13. LOSS AND DAMAGE. Lessee hereby assumes the entire risk of damage to or loss
of the Equipment or any item thereof from any cause whatsoever, whether or not
insured against, from and after the date the Equipment is delivered to the
Equipment Location until returned to Lessor. No loss, theft, damage or
destruction of the Equipment
 
















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 6
  
 
  
 






--------------------------------------------------------------------------------





shall alter or relieve Lessee of any obligation under this Lease, which shall
continue in full force and effect. Lessee agrees to give Lessor prompt notice of
any damage to or loss of the Equipment. In the event of damage to any part of
the Equipment, Lessee shall immediately place the same in good repair at
Lessee’s expense. In the event of damage to or loss of the Equipment or any item
thereof, and irrespective of payment from any insurance coverage maintained by
the Lessee, but applying full credit therefor, Lessee shall, at the option of
Lessor, (a) place the Equipment in good repair, condition and working order or
(b) replace the Equipment with identical equipment in good repair, condition and
working order and transfer clear title to such replacement equipment to Lessor,
whereupon such replacement equipment shall be deemed the Equipment for all
purposes hereof, or (c) pay Lessor in cash the following: (i) all amounts due by
Lessee to Lessor with respect to this Lease up to the date of the loss; plus
(ii) the total amounts due for the remaining term of this Lease attributable to
said items; plus (iii) Lessor’s estimate of Lessor’s residual interest in the
Equipment as of the Commencement Date (the “Residual Value”), which will be
determined at Lessor’s sole discretion. Upon Lessor’s receipt of such payment,
this Lease shall terminate only with respect to such Equipment so paid for, and
Lessee shall become entitled to title thereto, AS IS, WHERE IS, and without any
warranty whatsoever, express or implied. Proceeds of insurance shall be paid to
Lessor with respect to such repairable damage to the Equipment and shall, at the
election of Lessor, be applied either to the repair of the Equipment by payment
by Lessor directly to the party completing the repairs, or to the reimbursement
of Lessee for the cost of such repairs; provided, however, that Lessor shall
have no obligation to make such payment or any part thereof until receipt of
such evidence as Lessor shall deem satisfactory that such repairs have been
completed and further provided that Lessor may apply such proceeds to the
payment of any rent or other sum due or to become due hereunder if at the time
such proceeds are received by Lessor there shall have occurred any Event of
Default or any event which with lapse of time or notice, or both, would become
and Event of Default.
14. INSURANCE; LIENS; TAXES. Lessee shall provide and maintain at its sole cost
and expense insurance against loss, theft, damage, or destruction of the
Equipment in an amount not less that the full replacement value of the
Equipment, with loss payable to Lessor. Lessee also shall provide and maintain
at its sole cost and expense comprehensive general all-risk liability insurance
including but not limited to, product liability coverage, insuring Lessor and
Lessee, with a severability of interest endorsement, or its equivalent, against
any and all loss or liability for all damages, either to persons or property or
otherwise, which might result from or happen in connection with the condition,
use or operation of the Equipment, with such limits and with an insurer
satisfactory to Lessor, but not less than $1,000,000.00 and naming Lessor and/or
each of its assigns as an additional insured. Each policy shall expressly
provide that said insurance as to Lessor and/or its assigns shall not be
invalidated by any act, omission, or
 
















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 7
  
 
  
 






--------------------------------------------------------------------------------





neglect of Lessee and cannot be canceled without 30 days prior written notice to
Lessor and/or its assigns. As to each policy, Lessee shall furnish to Lessor
and/or each of its assigns a certificate or certificates of insurance from the
insurer(s) on the Commencement Date and thereafter as requested by Lessor and/or
its assigns, in form and containing such matters as reasonably required by
Lessor. Neither Lessor nor its assigns shall have any obligation to ascertain
the existence of or provide any insurance coverage for the Equipment or for
Lessee’s benefit. Any failure of Lessor to insist on Lessee’s provision of a
certificate of insurance shall not be deemed a waiver of any rights hereunder
and shall not excuse or release Lessee’ of its obligation to procure and provide
such insurance. It is further understood and agreed that the insurance coverage
provided by Lessee shall operate independent and apart from any indemnity
obligations imposed on Lessee under this agreement. Lessee shall keep the
Equipment free and clear of all levies, liens, and encumbrances. Lessee shall
pay all charges and taxes (local, state, and federal) which may now or hereafter
be imposed upon the ownership, leasing, rental, sale, purchase, possession, or
use of the Equipment, excluding, however, all taxes on or measured by Lessor’s
net income. If Lessee fails to procure or maintain said insurance or to pay said
charges or taxes, Lessor shall have the right, but shall not be obligated, to
effect such insurance, or pay such charges or taxes. In that event, Lessor shall
notify Lessee of such payment and Lessee shall repay to Lessor the cost thereof
within 15 days after such notice is mailed to Lessee. Lessor shall file personal
property returns with respect to the Equipment, and Lessee shall pay to Lessor,
in advance and at the time(s) required by Lessor, the taxes Lessor anticipates
will be due during the year. Lessee acknowledges that Lessor may require a
monthly payment of such anticipated taxes and any deficiency shall be paid by
Lessee upon demand by Lessor.
15. INDEMNIFICATION. Lessee shall indemnify, defend and hold harmless the
Lessor, and Lessor’s officers, directors, representatives and employees from and
against all losses, damages, injuries, death claims, demands and expenses, of
whatsoever nature (i) arising out of the manufacture, purchase, ownership,
delivery, lease, possession, use, misuse, condition, repair, storage or
operation of any Equipment, regardless of where, how and by whom operated;
(ii) arising out of negligence, tort, warranty, strict liability or any other
cause of action with respect to the leased Equipment; (iii) arising out of any
encumbrance being asserted against the Equipment; and (iv) arising out of the
assessment, payment, non-payment or partial payment of any sales, use or other
taxes pertaining to the equipment. Such indemnification shall survive the
expiration, cancellation, or termination of this Lease. IT IS THE EXPRESS INTENT
OF THE LESSOR AND LESSEE THAT THIS INDMENITY PROVISION SHALL COVER AND INCLUDE
ANY CLAIMS ASSERTING THAT ANY PERSON TO BE INDEMNIFIED HEREUNDER WAS NEGLIGENT
IN WHOLE OR INPART OR OTHERWISE CAUSED OR CONTRIBUTED TO THE CAUSE OF THE LOSS,
DAMAGES, INJURIES, DEATH, OR EXPENSES.
 














































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 8
  
 
  
 






--------------------------------------------------------------------------------





16. ASSIGNMENT BY LESSEE PROHIBITED. Lessee shall keep the Equipment free and
clear of all claims, liens, and encumbrances, except for those placed thereon by
Lessor. Without the prior written consent of Lessor, Lessee shall not assign or
otherwise encumber this Lease, the Equipment or any of its rights hereunder or
sublease or lend the Equipment. Upon any permitted assignment or sublease,
Lessee shall sign and deliver to Lessor, or any assignee of Lessor, at Lessee’s
expense, such documentation as Lessor or such assignee may require, including
but not limited to documentation to evidence and put third parties on notice of
Lessor’s or its assignee’s interest in the Equipment. No permitted assignment or
sublease shall relieve Lessee of any of its obligations hereunder, which
obligations shall remain those of a principal and not a surety or guarantor.
17. ASSIGNMENT BY LESSOR. Lessor may sell or assign its rights and interests or
grant a security interest in this Lease and the Equipment for purposes of
securing loans to Lessor or otherwise, and may also sell and assign its title
and interest as owner of the Equipment and/or as Lessor under this Lease. Lessee
hereby (a) consents to such sales or assignments; (b) agrees to promptly sign
and deliver such further acknowledgments and other documents as may be
reasonably requested by Lessor to effect such sales or assignments; (c) agrees
that any security assignee shall have all the rights, but none of the
obligations, of Lessor under this Lease, except Lessor’s obligation not to
disturb Lessee’s quiet possession and use of the Equipment, provided Lessee is
not in default hereunder; and (d) upon written notice from Lessor, agrees to pay
all rent and other sums payable under this Lease to such assignee designated by
Lessor (or to any other party subsequently designated by such assignee) without
any abatement, reduction, setoff, defense or counterclaim that Lessee may have
against Lessor, Lessee’s sole remedy therefor being a claim for damages or
injunctive relief against Lessor.
18. TIME OF ESSENCE. Time is of the essence of this Lease, and this provision
shall not be impliedly waived by the acceptance on occasion of late or defective
performance.
19. DEFAULT. Any of the following events or conditions shall constitute an event
of default hereunder, (a) Lessee fails to pay any amount due and owing hereunder
or under any other Master Lease Agreement, Equipment Schedule, Lease or any
other agreement between Lessee and/or its affiliates and Lessor and/or its
affiliates or any other liability, debt, or other duty of Lessee and/or its
affiliates to Lessor and/or its affiliates, whether now existing or later
incurred, matured or unmatured, direct or contingent, and any renewals,
extensions, and substitutions of the same, when due or within ten (10) days
 






















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 9
  
 
  
 






--------------------------------------------------------------------------------







thereafter; (b) Lessee fails to observe, keep, or perform any provision of this
Lease or any other Master Lease Agreement, Equipment Schedule, Lease or other
agreement between Lessee and/or its affiliates and Lessor and/or its affiliates
or any other liability, debt, or other duty of Lessee and/or its affiliates to
Lessor and/or its affiliates, whether now existing or later incurred, matured or
unmatured, direct or contingent, and any renewals, extensions, and substitutions
of the same; (c) Lessee or any guarantor becomes insolvent or makes an
assignment for the benefit of creditors or ceases doing business as a going
concern; (d) a receiver, trustee, conservator, or liquidator of Lessee or any
guarantor is appointed with or without the application or approval of Lessee or
such guarantor; (e) the filing by or against Lessee or any guarantor of a
petition under the Bankruptcy Code or any amendment thereto; or under any other
insolvency law or laws providing for, but not limited to, the benefit of debtors
or; (f) any false or misleading representation or statement made or furnished to
Lessor by or on behalf of Lessee or any guarantor; (g) Lessee or any guarantor
dissolves, liquidates, or suspends its business or any individual Lessee or
individual guarantor dies; (h) Lessee or any guarantor enters into any merger,
consolidation or similar re-organization; (i) Lessee or any guarantor transfers
all or any substantial part of its operations or assets; (j) without thirty
(30) days advance written notice to Lessor, Lessee or any guarantor changes its
name or principal place of business; (k) when Lessor believes in good faith that
the prospect for performance of the terms and conditions of this Lease by Lessee
or any guarantor is impaired; or (1) Lessee, or any guarantor of the Lease shall
suffer an adverse material change in its financial condition from the date
hereof, and as a result thereof Lessor deems itself or any of the Equipment to
be insecure.
20. REMEDIES. If an event of default occurs under this Lease or under any other
Master Lease Agreement, Equipment Schedule, Lease or other agreement between
Lessee and/or its affiliates and Lessor and/or its affiliates or any other
liability, debt, or other duty of Lessee and/or its affiliates to Lessor and/or
its affiliates, whether now existing or later incurred, matured or unmatured,
direct or contingent, and any renewals, extensions, and substitutions of the
same, then Lessor, with or without notice to Lessee (except as set forth below),
shall have the right to exercise any one or more of the following remedies,
concurrently or separately, in any order and without any election of remedies
being deemed to have been made:
 
(a)
Lessor may enter upon Lessee’s premises and without any court order or other
process of law may repossess and remove the Equipment, or render the Equipment
unusable without removal, either with or without notice to Lessee (Lessee hereby
waives any trespass or right of action for damages by reason of such entry,
removal, or disabling, any such repossession shall not constitute a termination
of this Lease unless Lessor so notifies Lessee in writing);





















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 10
  
 
  
 






--------------------------------------------------------------------------------







(b)
Lessor may require Lessee, at Lessee’s expense, to return the Equipment in good
repair, ordinary wear and tear resulting from proper use thereof alone excepted,
by delivering it, packed and ready for shipment, to such place or carrier as
Lessor may specify;

(c)
Lessor may cancel or terminate this Lease and may retain any and all prior
payments paid by Lessee;

(d)
Lessor may re-lease or sell the Equipment, without notice to Lessee at private
or public sale, at which sale Lessor may be the purchaser;

(e)
Lessor may declare as immediately due and payable and recover from Lessee, as
liquidated damages and not as a penalty (Lessor and Lessee agreeing that such
liquidated damages are reasonable in light of the anticipated harm to be caused
to Lessor by any such event of default, including, without limitation, the loss
of tax benefits), the sum of the following amounts (such sum being referred to
herein as “Lessor’s Loss”): (i) all unpaid rents and other payments due under
this Lease then accrued, plus (ii) the remaining rents through the end of the
Term, plus (iii) the Residual Value in the Equipment, which shall be determined
by Lessor in its sole discretion, less (iv) the fair market value, which shall
be determined by Lessor in its sole discretion, of any item of Equipment, if
any, Lessor in its sole discretion accepts as a return or repossesses.

(f)
Lessor may recover all costs, expenses and damages relating to this Lease and
the event of default, including, without limitation, any collection agency and
attorney’s fees and expenses; Lessor may recover interest on the unpaid balance
of Lessor’s Loss plus any amounts recoverable under clauses (e) (f) and (g) of
this paragraph 20 from the date it becomes payable until fully paid at the rate
of the lesser of 18% per annum or the highest rate permitted by law.

(g)
Lessor may pursue any other remedy available at law, by statute or in equity,
including, without limitation, any rights and remedies available to lessors
under Chapter 2A, whether or not Chapter 2A is applicable to this Lease.

Upon return or repossession of the Equipment, Lessor may at its sole discretion
sell or lease each item of Equipment in such manner and upon such terms as
Lessor may in its sole discretion determine. The proceeds of such sale or lease
shall be applied to reimburse Lessor for Lessor’s Loss and any additional
amounts due under clauses (e), (f) or (g).
 
























































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 11
  
 
  
 






--------------------------------------------------------------------------------





No right or remedy herein conferred upon or reserved to Lessor is exclusive of
any other right or remedy herein, or by law or by equity provided or permitted,
but each shall be cumulative of every other right or remedy given herein or now
or hereafter existing by law or equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time. No single or partial
exercise by Lessor of any right or remedy hereunder shall preclude any other or
further exercise of any other right or remedy.
21. LIMITED PREARRANGED AMENDMENTS; LIMITED POWER OF ATTORNEY. In the event it
is necessary to amend the terms of this Lease or the terms of any Schedule to
reflect a change in one or more of the following conditions: (a) Lessor’s actual
cost of procuring the Equipment, or (b) Lessor’s actual cost of providing the
Equipment to Lessee, or (c) a change in rent payments as a result of (a) or (b)
above, or (d) description of the Equipment, then Lessee agrees that any such
amendment shall be described in a letter from Lessor to Lessee, and unless
within 15 days after the date of such letter Lessee objects in writing to
Lessor, this Lease shall be deemed amended and such amendments shall be
incorporated in this Lease herein as if originally set forth. Lessee grants to
Lessor a specific power of attorney for Lessor to use and hereby authorizes
Lessor as follows: (1) Lessor may sign and/or file on Lessee’s behalf or on
Lessor’s behalf any document Lessor deems necessary to perfect or protect
Lessor’s interest in the Equipment, including a UCC-1 Financing Statement or any
other document pursuant to the Uniform Commercial Code; and (2) Lessor may sign,
endorse or negotiate for Lessor’s benefit any instrument representing proceeds
from any policy of insurance covering the Equipment. Lessee hereby ratifies all
action of Lessor in executing and/or filing UCC financing statements prior to
the execution of this Lease or any Schedule,
22. MULTIPLE LESSEES. Lessor may, with the consent of any one of the Lessees
hereunder modify, extend, or change any of the terms hereof without the consent
or knowledge of the others, without in any way releasing, waiving, or impacting
any right granted to Lessor against the others. Lessees and each of them are
jointly and severally responsible and liable to Lessor under this Lease.
23. EXPENSES OF ENFORCEMENT. In the event of any legal action with respect to
this Lease, the prevailing party in any such action shall be entitled to
reasonable attorney fees, including, without limitation, actions at the trial
level, actions in bankruptcy court, on appeal or review, or incurred without
action, suits, or proceedings, together with all costs and expenses incurred in
pursuit thereof.
 




















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 12
  
 
  
 






--------------------------------------------------------------------------------





24. ENTIRE AGREEMENT; NO ORAL MODIFICATIONS; NO WAIVER. This instrument
constitutes the entire agreement between Lessor and Lessee. No provision of this
Lease shall be modified or rescinded unless in writing signed by a
representative of Lessor. Waiver by Lessor of any provision hereof in one
instance shall not constitute a waiver as to any other instance.
25. SEVERABILITY. This Lease is intended to constitute a valid and enforceable
legal instrument, and no provision of this Lease that may be deemed
unenforceable shall in any way invalidate any other provision or provisions
hereof, all of which shall remain in full force and effect.
26. ADDITIONAL SECURITY. In the event that this Master Lease Agreement or any
Lease entered into pursuant to this Master Lease Agreement, is not deemed to be
a true lease under Chapter 2A, then solely in that event and for that limited
purpose, (a) it shall be deemed a security agreement and, in that regard, Lessee
hereby grants to Lessor a purchase money security interest in the Equipment, and
all accessions, substitutions and replacements thereto, and all of Lessee’s
interest therein, and all proceeds and products thereof to secure Lessee’s
prompt payment and performance as and when due of all of Lessee’s obligations
and indebtedness to Lessor under this Lease or under any other Master Lease
Agreement, Equipment Schedule, Lease or other agreement between Lessee and/or
its affiliates and Lessor and/or its affiliates or any other liability, debt, or
other duty of Lessee and/or its affiliates to Lessor and/or its affiliates,
whether now existing or later incurred, matured or unmatured, direct or
contingent, and any renewals, extensions, and substitutions of the same, and
(b) the aggregate of all consideration that constitutes interest under
applicable law that is taken, reserved, contracted for, charged or received
hereunder or under any other agreements or otherwise in connection with this
Lease shall under no circumstances exceed the maximum amount of interest allowed
by applicable law, and any excess shall be credited on this note by the holder
hereof (or if such obligations shall have been paid in full, refunded to Lessee
); and in the event of an event of default hereunder, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the maximum amount allowed by applicable
law, and excess interest, if any, provided for in this note or otherwise shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore prepaid, shall be credited to such obligation (or if such
obligations shall have been paid in full, refunded to Lessee).
27. FINANCIAL REPORTS. Upon Lessor’s request, Lessee and Guarantor agrees to
furnish within sixty (60) days after Lessee’s and Guarantor’s first three fiscal
quarters and within one hundred twenty (120) days after each of its fiscal
year-ends during the Term of this Lease, its balance sheet as of the end of each
such period and the related statements of income and retained earnings. In the
case of year-end statements, the reports shall be audited, if available, and in
any event reviewed, by Lessee’s and Guarantor’s then acting certified public
accounting firm.
 












































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 13
  
 
  
 






--------------------------------------------------------------------------------







28. NO ORAL AGREEMENTS. THIS AGREEMENT AND THE RELATED TRANSACTION DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN OR AMONG THE PARTIES, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
29. ONE ORIGINAL. Only one original counterpart of this Master Lease Agreement
and each Schedule shall be executed by the parties and the original counterpart
of each such document shall be marked as “LESSOR’S ORIGINAL COPY”. No security
interest may be created in a Schedule through the transfer or possession of any
counterpart other than the sole original counterpart marked as “LESSOR’S
ORIGINAL COPY”, together with a certified copy of the original counterpart of
this Master Lease Agreement marked as “LESSOR’S ORIGINAL COPY”. All other
counterparts shall be copies and marked as “DUPLICATE”.
30. MISCELLANEOUS. Notices provided for herein shall be in writing and sent by
certified or registered mail, postage prepaid, to the parties at the addresses
for notice set forth in each Schedule, and such notices shall be deemed received
three (3) business days after such deposit in the U. S. Mail. Except as provided
herein, this Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Lessee shall provide Lessor
with such documents as Lessor may request from time to time including, but not
limited to, corporate resolutions, opinions of counsel, financial statements,
and UCC Financing Statements. Any provision of this Lease which may be
prohibited or unenforceable in any jurisdiction shall not, as to such
jurisdiction, invalidate the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction.
This Lease shall be governed by and construed in accordance with the laws of the
State of Texas, without reference to its internal choice of law principles.
Lessee agrees that this will be deemed executed in Jefferson County, Texas and
is performable in Jefferson County, Texas and should any legal action, suit, or
proceeding be initiated by any party to this Agreement with regard to, or
arising out of, this Lease or the Equipment covered hereby, such action shall be
brought only in the Courts of applicable jurisdiction for the State of Texas
located in Jefferson County, Texas, and all parties consent to the jurisdiction
of such Courts as to all such actions. LESSEE HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY MATTER ARISING UNDER OR IN CONNECTION WITH THIS LEASE.
 




















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 14
  
 
  
 






--------------------------------------------------------------------------------





31. TAX INDEMNITY. Lessee represents warrants and covenants as follows:
 
(a)
This Lease shall be a lease for federal and state income tax purposes. Lessee
shall be treated as the lessee of the Equipment for federal and applicable state
income tax purposes and Lessor shall be treated as the purchaser, owner, lessor
and original user of the Equipment for federal and applicable state income tax
purposes and shall be entitled to such deductions, credits and other benefits as
are provided an owner of property (the Tax Benefits ), including but not limited
to:

(i)
the maximum depreciation deductions with respect to each item of Equipment as
provided by Section 167(a) of the Internal Revenue Code of 1986, as amended (the
Code), determined under Section 168 of the Code by using the applicable
depreciation method, the applicable recovery period, and the applicable
convention, all as may be specified on the applicable Schedule for the
Equipment, and Lessor shall also be entitled to corresponding state depreciation
deductions; and

(ii)
For purposes of determining depreciation deductions, the Equipment shall have an
income tax basis equal to Lessor’s cost for the Equipment specified on the
applicable Schedule, plus such expenses of the transaction incurred by Lessor as
may be included in basis under Section 1012 of the Code, and shall be placed in
service (and certified as such by Lessee) by the last business day of the same
calendar year in which the Schedule for such Equipment is executed.

(b)
If, with respect to any item of Equipment, Lessee’s representations, warranties
and/or covenants contained herein or in any other agreement or document entered
into relating to the Equipment are or are determined to be incorrect and Lessor
shall determine that it shall not have the right to claim all or any portion of
the Tax Benefits or if all or any portion of the Tax Benefits shall be
disallowed or recaptured (hereinafter referred to as a Tax Benefit Loss ), then
subject to the exceptions set forth below and at the sole discretion of Lessor,
Lessee shall, within thirty (30) days after written notice from Lessor that a
Tax Benefit Loss has occurred, pay to Lessor at Lessor’s option, either a
lump-sum payment or an increase to the remaining monthly payments due under this
Lease in an amount which, after taking into account the effects of interest,
penalties and additional



























































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 15
  
 
  
 






--------------------------------------------------------------------------------





 
taxes payable by Lessor as a result of the Tax Benefit Loss and the receipt of
payment hereunder, will cause Lessor’s net effective after-tax return over the
term of this Lease to equal the net effective after-tax return which would have
been available if Lessor had been entitled to the utilization of all the Tax
Benefits.

 
(c)
For purposes hereof a Tax Benefit Loss shall occur upon the earliest of (i) the
happening of an event which causes such Tax Benefit Loss, (ii) the payment by
Lessor to the Internal Revenue Service or the applicable state revenue office of
the tax increase resulting from such Tax Benefit Loss, or (iii) the adjustment
of the tax return of Lessor to reflect such Tax Benefit Loss.

(d)
Notwithstanding the foregoing, Lessor shall not be entitled to receive a payment
hereunder on account of any Tax Benefit Loss directly attributable to any of the
following: (i) any act on the part of Lessor which causes a Tax Benefit Loss;
(ii) the failure of Lessor to have sufficient taxable income or tax liability to
utilize such Tax Benefits; or (iii) the happening of any other event with
respect to Lessor (such as a disqualifying change in Lessor’s business) which
causes a Tax Benefit Loss.

(e)
This paragraph is expressly made for the benefit of, and shall be enforceable by
Lessor, any person, firm, corporation or other entity to which Lessor transfers
title to all or a portion of the Equipment and their successors and assigns
(Owner). For purposes hereof, the term Owner shall include an affiliated group
(within the meaning of the Code) of which it is a member for any year in which a
consolidated income tax return is filed for such affiliated group. Lessee agrees
to indemnify and hold any such Owner harmless from any Tax Benefit Loss on the
same as if said Owner were the Lessor hereunder. All of Lessor’s rights and
privileges arising from the indemnities contained herein shall survive the
expiration or other termination of this Lease.

Signatures page to follow:
 




























































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 16
  
 
  
 






--------------------------------------------------------------------------------





EXECUTED effective as of the date signed by both parties.
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
 
LESSEE:
 
 
 
M/G FINANCE CO., LTD.
 
 
 
PEG Partners, LLC
By: MGFC, LLC, its general partner
 
 
 
a Delaware Limited Liability Company
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
 
By:
 
/s/ James G. Aivalis
Name:
 
Charles B. Childress
 
 
 
Name:
 
James G. Aivalis
Title:
 
Sr. Vice President
 
 
 
Title:
 
CEO
Date:
 
2/4/2018
 
 
 
Date:
 
2/2/2018

 












































































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 17
  
 
  
 






--------------------------------------------------------------------------------










